         Case 4:20-cv-05640-YGR Document 607 Filed 05/07/21 Page 1 of 4




 1   Steve W. Berman (pro hac vice)                  Rachele R. Byrd (190634)
     Robert F. Lopez (pro hac vice)                  Brittany N. DeJong (258766)
 2   HAGENS BERMAN SOBOL                             WOLF HALDENSTEIN ADLER
     SHAPIRO LLP                                      FREEMAN & HERZ LLP
 3
     1301 Second Ave., Suite 2000                    750 B Street, Suite 1820
 4   Seattle, WA 98101                               San Diego, CA 92101
     Telephone: (206) 623-7292                       Telephone: (619) 239-4599
 5   Facsimile: (206) 623-0594                       Facsimile: (619) 234-4599
     steve@hbsslaw.com                               byrd@whafh.com
 6   robl@hbsslaw.com                                dejong@whafh.com
 7
     Shana E. Scarlett (SBN 217895)                  Mark C. Rifkin (pro hac vice)
 8   Benjamin J. Siegel (SBN 256260)                 Matthew M. Guiney (pro hac vice)
     715 Hearst Avenue, Suite 202                    WOLF HALDENSTEIN ADLER
 9   Berkeley, CA 94710                              FREEMAN & HERZ LLP
     Telephone: (510) 725-3000                       270 Madison Ave
10   Facsimile: (510) 725-3001                       New York, NY 10016
11   shanas@hbsslaw.com                              Telephone: (212) 545-4600
                                                     Facsimile: (212) 686-0114
12                                                   rifkin@whafh.com
                                                     guiney@whafh.com
13
     Interim Lead Class Counsel in Cameron, et. al   Interim Class Counsel for the Consumer
14   v. Apple Inc., Case No. 4:19-cv-03074-YGR       Plaintiffs in In re Apple iPhone Antitrust Litig.
                                                     Case No. 4:11-cv-06714-YGR
15
                                    UNITED STATES DISTRICT COURT
16                                NORTHERN DISTRICT OF CALIFORNIA
                                         OAKLAND DIVISION
17

18   EPIC GAMES, INC.,                               Case No. 4:20-cv-05640-YGR-TSH

19                    Plaintiff, Counter-Defendant   CLASS PLAINTIFFS’ SCHEDULE RE: IN-
                                                     PERSON ATTENDANCE AT TRIAL,
20            v.                                     WEEK OF MAY 10, 2021
21
     APPLE INC.,
22
                      Defendant, Counterclaimant.
23

24

25

26

27

28
     CLASS PLAINTIFFS’ SCHEDULE RE: IN-PERSON
     ATTENDANCE AT TRIAL, WEEK OF MAY 10, 2021
     Case No.: 4:20-cv-05640-YGR-TSH
         Case 4:20-cv-05640-YGR Document 607 Filed 05/07/21 Page 2 of 4




 1           Pursuant to the Court’s Pretrial Order No. 5 in Epic Games, Inc. v. Apple Inc., N.D. Cal. No.

 2   4:20-cv-05640-YGR, counsel for the developer class plaintiffs in Cameron v. Apple Inc., N.D. Cal.

 3   No. 4:19-cv-03074-YGR, and counsel for the consumer class plaintiffs in In re Apple iPhone

 4   Antitrust Litig., N.D. Cal. No. 4:11-cv-06714-YGR, hereby provide the Court with the names of the

 5   specific individual attorneys that will attend each day during Week 2 of the Epic v. Apple trial (May

 6   10th through May 14th, 2021):

 7                   Trial Day                                    Designated Counsel
 8            Monday, May 10, 2021               Brittany N. DeJong
                                                 Wolf Haldenstein Adler Freeman & Herz LLP
 9
              Tuesday, May 11, 2021              Mark C. Rifkin
10                                               Wolf Haldenstein Adler Freeman & Herz LLP
            Wednesday, May 12, 2021              Mark C. Rifkin
11
                                                 Wolf Haldenstein Adler Freeman & Herz LLP
12            Thursday, May 13, 2021             Ben Harrington
                                                 Hagens Berman Sobol Shapiro LLP
13
               Friday, May 14, 2021              Benjamin J. Siegel
14                                               Hagens Berman Sobol Shapiro LLP
15

16   DATED: May 7, 2021                                Respectfully submitted,

17
                                                       By:    /s/ Steve W. Berman
18                                                            STEVE W. BERMAN (pro hac vice)

19                                                     Robert F. Lopez (pro hac vice)
                                                       HAGENS BERMAN SOBOL SHAPIRO LLP
20                                                     1301 Second Ave., Suite 2000
21                                                     Seattle, WA 98101
                                                       Telephone: (206) 623-7292
22                                                     Facsimile: (206) 623-0594
                                                       steve@hbsslaw.com
23                                                     robl@hbsslaw.com
24
                                                       Shana E. Scarlett (SBN 217895)
25                                                     Benjamin J. Siegel (SBNN 260260)
                                                       HAGENS BERMAN SOBOL SHAPIRO LLP
26                                                     715 Hearst Avenue, Suite 202
                                                       Berkeley, CA 94710
27                                                     Telephone: (510) 725-3000
28                                                     Facsimile: (510) 725-3001
     CLASS PLAINTIFFS’ SCHEDULE RE: IN-PERSON
     ATTENDANCE AT TRIAL, WEEK OF MAY 10, 2021
     Case No.: 4:20-cv-05640-YGR-TSH
                                                                                 -1-
         Case 4:20-cv-05640-YGR Document 607 Filed 05/07/21 Page 3 of 4




 1                                               shanas@hbsslaw.com
                                                 bens@hbsslaw.com
 2

 3                                               Interim Lead Class Counsel in
                                                 Cameron, et al. v. Apple Inc.,
 4                                               Case No. 4:19-cv-03074-YGR

 5
                                                 By:    /s/ Rachele R. Byrd
 6
                                                 Rachele R. Byrd (190634)
 7
                                                 Brittany N. DeJong (258766)
 8                                               WOLF HALDENSTEIN ADLER
                                                  FREEMAN & HERZ LLP
 9                                               750 B Street, Suite 1820
                                                 San Diego, CA 92101
10                                               Telephone: (619) 239-4599
                                                 Facsimile: (619) 234-4599
11
                                                 byrd@whafh.com
12                                               dejong@whafh.com

13                                               Mark C. Rifkin (pro hac vice)
                                                 Matthew M. Guiney (pro hac vice)
14                                               WOLF HALDENSTEIN ADLER
15                                                 FREEMAN & HERZ LLP
                                                 270 Madison Avenue
16                                               New York, NY 10016
                                                 Telephone: (212) 545-4600
17                                               Facsimile: (212) 686-0114
                                                 rifkin@whafh.com
18                                               guiney@whafh.com
19
                                                 Interim Class Counsel for the Consumer Plaintiffs in
20                                               In re Apple iPhone Antitrust Litig.,
                                                 Case No. 4:11-cv-06714-YGR
21

22

23

24

25

26

27

28
     CLASS PLAINTIFFS’ SCHEDULE RE: IN-PERSON
     ATTENDANCE AT TRIAL, WEEK OF MAY 10, 2021
     Case No.: 4:20-cv-05640-YGR-TSH
                                                                          -2-
         Case 4:20-cv-05640-YGR Document 607 Filed 05/07/21 Page 4 of 4




 1                                        E-FILLING ATTTESTATION
 2           I, Steve W. Berman, am the ECF User whose ID and password are being used to file this

 3   document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that each of the signatories

 4   identified above has concurred in this filing.

 5                                                    By:   /s/ Steve W. Berman
                                                            STEVE W. BERMAN (pro hac vice)
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CLASS PLAINTIFFS’ SCHEDULE RE: IN-PERSON
     ATTENDANCE AT TRIAL, WEEK OF MAY 10, 2021
     Case No.: 4:20-cv-05640-YGR-TSH
                                                                             -3-
